COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-11-00061-CV


COLLINS-LEVERETT                                                  APPELLANT
ASSOCIATES, INC.

                                       V.

CRISIS PREGNANCY CENTER OF                                         APPELLEE
DENTON COUNTY D/B/A WOMAN
TO WOMAN PREGNANCY
RESOURCE


                                   ------------

          FROM THE 367TH DISTRICT COURT OF DENTON COUNTY

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      We have considered the parties’ “Agreed Motion To Dismiss Appeal.”

      The motion is GRANTED. We set aside without regard to the merits the

trial court=s judgment and remand this case to the trial court for rendition of

judgment in accordance with the parties’ agreement.      See Tex. R. App. P.


      1
      See Tex. R. App. P. 47.4.
42.1(a)(2)(B); Innovative Office Sys., Inc. v. Johnson, 911 S.W.2d 387, 388

(Tex. 1995).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 43.4.



                                                  PER CURIAM




PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: March 24, 2011




                                    2